In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Dollard, J.), dated July 29, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant, Oceanview II Associates (hereinafter Ocean-view), as landlord of the subject building, had a duty to take minimal security precautions against reasonably foreseeable criminal acts by third parties (see James v Jamie Towers Hous. Co., 99 NY2d 639, 641 [2003]). There are issues of fact, inter alia, as to whether the presence of Chester Jones on the premises was a foreseeable risk which Oceanview was obligated to take precautions against (see Mason v U.E.S.S. Leasing Corp., 96 NY2d 875, 877 [2001]). In view of the foregoing, Oceanview failed to establish its entitlement to judgment as a matter of law. Krausman, J.P., Goldstein, Luciano and Fisher, JJ., concur.